Citation Nr: 1119588	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-42 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1966 to July 1969.  
His DD Form 214 shows he is a combat Veteran, as evidenced by his receipt of the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The RO denied this claim for service connection for PTSD because the Veteran has not established he has this condition, such as in the way of the required diagnosis in accordance with 38 C.F.R. § 4.125(a) - which indicates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The RO made this determination based entirely on the report of the Veteran's November 2008 VA compensation examination.  This VA examiner, a licensed clinical psychologist (the report also is co-signed by an overseeing psychologist), concluded that a diagnosis of PTSD was unwarranted since the Veteran did not meet the DSM-IV criteria for this diagnosis.  This evaluating psychologist explained that the Veteran's clinical presentation is consistent with a subclinical level of PTSD symptoms, but lacks sufficient symptoms for the diagnosis.  

She added that he also does not present with clinically significant distress or impairment in social, occupational, or other important areas of functioning that would warrant a diagnosis of mood disorder, not otherwise specified (NOS).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This VA compensation examiner acknowledged, however, the Veteran may meet the criteria for a diagnosis of PTSD at some point in the future if he were to be exposed to stress or additional trauma.  She also said he would more likely than not benefit from treatment to address his subclinical symptoms of PTSD, as treating his sleep disturbances might reduce his fatigue and benefit other symptoms that could worsen in the future.

So this VA compensation examiner readily left open the possibility that the Veteran may obtain this required DSM-IV diagnosis of PTSD in future years, and it already has been some 21/2 years since that VA compensation examination.

Whether the Veteran now has this required diagnosis is particularly important since, according to his DD Form 214, he received the Combat Action Ribbon.  If, as here, the evidence establishes the Veteran engaged in combat with enemy forces and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2010).  See also 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010).


The Veteran reportedly has not received any treatment at the local VA Medical Center (VAMC) in St. Louis since 2006, so since even before his November 2008 VA compensation examination.  And the VA outpatient treatment records in the file dated up to that point in time do not show the required 
DSM-IV diagnosis of PTSD, only, instead, other unrelated diagnoses such as Type II Diabetes Mellitus, hyperlipidemia, etc.  The same is true of his private treatment records in the file.

It also appears, however, the Veteran recently has received psychiatric evaluation and treatment at a St. Louis Veterans Center.  See March 2009 statement identifying a Vet Center on Olive Street.  And assuming he has been seen or evaluated at this other facility, these records are not in the file and need to be obtained, especially since they may show he has received the required DSM-IV diagnosis of PTSD.  See 38 C.F.R. § 3.159(c) (2010).

The file also indicates there may be outstanding treatment records at a private facility.  The Veteran identified treatment for a "nervous condition" by a Dr. D.G. in Florissant, Missouri.  See August 2009 statement in support of claim, VA Form 21-4142.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  

Although the RO made one attempt to obtain these records from Dr. D.G., the address/office contacted stated that no such physician worked there.  Unfortunately, though, the RO's attempts to obtain these private treatment records were inadequate because VA must also notify the Veteran when it is unable to obtain all of the relevant records sought.  See id.  This notice must identify the records not obtained, explain the efforts made to obtain them, and describe any further action VA will take on the claim.  Id.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, 

if the records are not received, at least one follow-up request.  Id.  This was not done here, and the Veteran even reasserted his treatment by Dr. D.G. for his "nerves" due to his combat experiences in Vietnam.  See October 2009 substantive appeal (VA Form 9).  So, on remand, the AMC must notify the Veteran of the prior inability to obtain these purported records from Dr. D.G. and obtain any necessary clarifying information, such as concerning this doctor's current whereabouts, etc.  The Veteran is reminded, however, that VA's duty to assist him with his claim is not a "one-way street."  Therefore, if he has putative information that would assist VA in obtaining these additional records, he has an obligation to provide it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because he clearly had combat service, as confirmed by his DD Form 214, the Veteran's claim as mentioned definitely warrants consideration under 38 C.F.R. § 3.304(f)(2).  But even to the extent an event in question does not involve combat, rather, his fear of hostile military or terrorist activity, his claim seemingly additionally warrants consideration under the revised subpart (f)(3).

Effective July 13, 2010, so during the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f)(3) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases, as here, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  Significantly, however, these most recent changes to subpart (f)(3) do not affect PTSD claims predicated on a PTSD diagnosis in service (see subpart (f)(1)), combat service (subpart (f)(2)), prisoner-of-war (POW) status (subpart (f)(4)), or personal/sexual assault (subpart (f)(5)), because these other type claims already have their own special provisions and exceptions in these other subparts.  So only to the extent the Veteran's stressors are impacted by these changes to subpart (f)(3), in particular, should his claim be readjudicated in light of these amended criteria.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to assist in obtaining any additional VA or private evaluation or treatment records by specifying dates, locations, and providers of treatments.  This includes, but is not limited to, any evaluation or treatment he has received at the St. Louis Vet Center on Olive Street and from Dr. D.G.

With any necessary authorization, try and obtain all identified records - that is, those not already in the file.

If any requested records are unavailable, or the search for them otherwise yields negative results and it is determined that further attempts to obtain them would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.	Determine whether any other development of the claim is warranted - including, for example, having the Veteran undergo another VA compensation examination should any of these additionally requested records establish he now has the required DSM-IV diagnosis of PTSD (which he did not when previously examined for compensation purposes in November 2008).


3.	Then readjudicate this claim for service connection for PTSD in light of the additional evidence and, if determined to be applicable, with consideration of the changes to 38 C.F.R. § 3.304(f)(3) during the pendency of this appeal.  The claim also, most definitely, has to be considered under subpart (f)(2) because of the Veteran's confirmed service in combat.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

